 

Exhibit 10.9

 

HARMONY BIOSCIENCES HOLDINGS, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Eligible Directors (as defined below) on the board of directors (the “Board”) of
Harmony Biosciences Holdings, Inc. (the “Company”) shall be eligible to receive
cash and equity compensation as set forth in this Non-Employee Director
Compensation Program (this “Program”).  The cash and equity compensation
described in this Program shall be paid or be made, as applicable, automatically
as set forth herein and without further action of the Board, to each member of
the Board who is not an employee of the Company or any of its parents,
affiliates or subsidiaries, and who is determined by the Board to be eligible to
receive compensation under this Program (each, an “Eligible Director”), who may
be eligible to receive such cash or equity compensation, unless such Eligible
Director declines the receipt of such cash or equity compensation by written
notice to the Company.  

This Program shall become effective upon the closing of the initial public
offering of the Company’s common stock (the “Effective Date”) and shall remain
in effect until it is revised or rescinded by further action of the Board.  This
Program may be amended, modified or terminated by the Board at any time in its
sole discretion. No Eligible Director shall have any rights hereunder, except
with respect to equity awards granted pursuant to Section 2 of this Program.  

1.Cash Compensation.  

a.Annual Retainers.  Each Eligible Director shall be eligible to receive an
annual cash retainer of $45,000 for service on the Board.  

b.Additional Annual Retainers.  An Eligible Director shall be eligible to
receive the following additional annual retainers, as applicable:

(i)Chairman of the Board.  An Eligible Director serving as Non-Executive
Chairman of the Board shall be eligible to receive an additional annual retainer
of $40,000 for such service.

(ii)Audit Committee.  An Eligible Director serving as Chairperson of the Audit
Committee shall be eligible to receive an additional annual retainer of $20,000
for such service.  An Eligible Director serving as a member of the Audit
Committee (other than the Chairperson) shall be eligible to receive an
additional annual retainer of $10,000 for such service.

(iii)Compensation Committee.  An Eligible Director serving as Chairperson of the
Compensation Committee shall be eligible to receive an additional annual
retainer of $15,000 for such service.  An Eligible Director serving as a member
of the Compensation Committee (other than the Chairperson) shall be eligible to
receive an additional annual retainer of $8,000 for such service.

(iv) Nominating and Corporate Governance Committee.  An Eligible Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall be eligible to receive an additional annual retainer of $10,000 for such
service.  An Eligible Director serving as a member of the Nominating and
Corporate Governance Committee (other than the Chairperson) shall be eligible to
receive an additional annual retainer of $5,000 for such service.

1

 



--------------------------------------------------------------------------------

 

c.Payment of Retainers.  The annual cash retainers described in Sections 1(a)
and 1(b) shall be earned on a quarterly basis based on a calendar quarter and
shall be paid by the Company in arrears not later than 30 days following the end
of each calendar quarter.  In the event an Eligible Director does not serve as a
director, or in the applicable positions described in Section 1(b), for an
entire calendar quarter, the retainer paid to such Eligible Director shall be
prorated for the portion of such calendar quarter actually served as a director,
or in such position, as applicable.  

2.Equity Compensation.

a.General.  Eligible Directors shall be granted the equity awards described
below.  The awards described below shall be granted under and shall be subject
to the terms and provisions of the Company’s 2020 Incentive Award Plan or any
other applicable Company equity incentive plan then-maintained by the Company
(such plan, as may be amended from time to time, the “Equity Plan”) and may be
granted subject to the execution and delivery of award agreements, including
attached exhibits, in substantially the forms approved by the Board prior to or
in connection with such grants.  All applicable terms of the Equity Plan apply
to this Program as if fully set forth herein, and all grants of equity awards
hereby are subject in all respects to the terms of the Equity Plan.  Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Equity Plan.

b.Initial Awards.  

i.Each Eligible Director who is initially elected or appointed to serve on the
Board after the Effective Date automatically shall be granted an Option with a
value as set forth below (the “Initial Equity Award”):

1.An Eligible Director serving as Chairperson of the Audit Committee: $230,000.

2.An Eligible Director serving as Chairperson of the Compensation Committee:
$175,000.

3.An Eligible Director (other than a Chairperson of the Audit Committee,
Chairperson of the Compensation Committee or the Non-Executive Chairman of the
Board): $125,000.

ii.The Initial Equity Award shall be granted on the date on which such Eligible
Director is appointed or elected to serve on the Board, and shall vest and
become exercisable as to 1/36th of the Shares underlying the Option on each
monthly anniversary of the grant date, subject to such Eligible Director’s
continued service through the applicable vesting date, such that the Option is
fully vested and exercisable on the third anniversary of the grant date, subject
to such Eligible Director’s continued service through the applicable vesting
date.  

c.Annual Awards.  

i.An Eligible Director who is serving on the Board as of the date of the annual
meeting of the Company’s stockholders (the “Annual Meeting”) each calendar year
beginning with calendar year 2021 shall be granted an Option with a value as set
forth below (an “Annual Award” and together with the Initial Equity Award, the
“Director Equity Awards”):  

2

 



--------------------------------------------------------------------------------

 

1.An Eligible Director serving as Chairperson of the Audit Committee: $230,000.

2.An Eligible Director serving as Chairperson of the Compensation Committee:
$175,000.

3.An Eligible Director (other than a Chairperson of the Audit Committee,
Chairperson of the Compensation Committee or the Non-Executive Chairman of the
Board): $125,000.

ii.Each Annual Award shall vest and become exercisable in full on the earlier to
occur of (i) the one-year anniversary of the applicable grant date and (ii) the
date of the next Annual Meeting following the grant date, subject to continued
service through the applicable vesting date.

d.Accelerated Vesting Events.  Notwithstanding the foregoing, an Eligible
Director’s Director Equity Award(s) shall vest and become exercisable in full
immediately prior to the occurrence of a Change in Control to the extent
outstanding at such time.

e.Provisions Applicable to Awards.  With respect to any Award granted under this
Program:

i.The exercise price per Share with respect to an Option shall be equal to the
Fair Market Value of a Share on the applicable grant date.

ii.An Option shall have a maximum term of ten years from the applicable grant
date.

iii.The number of Shares subject to an Option shall be determined by dividing
the value of the Option by the per share Black-Scholes valuation as of the
applicable grant date, utilizing the same assumptions that the Company uses in
preparation of its financial statements.

3.Compensation Limits.  Notwithstanding anything to the contrary in this
Program, all compensation payable under this Program will be subject to any
limits on the maximum amount of non-employee Director compensation set forth in
the Equity Plan, as in effect from time to time.

*****

3

 

